Citation Nr: 0926705	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-13 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from December 1953 to 
December 1956.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO reopened 
the claim for service connection for bilateral hearing loss, 
but denied the claim on the merits, as well as denied service 
connection for tinnitus.  The Veteran filed a notice of 
disagreement (NOD) in January 2006, and the RO issued a 
statement of the case (SOC) in March 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in April 2006.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim for service connection 
for bilateral hearing loss has been received because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
In other words, the Board is required to first consider 
whether new and material evidence is presented before the 
merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly-and given the Board's favorable disposition of 
the petition to reopen-the Board has characterized the 
appeal pertaining to hearing loss as encompassing the first 
two matters set forth on the title page.

As a final preliminary matter, in his VA Form 9, the Veteran 
requested a Board hearing at the RO.  The requested hearing 
was scheduled in March 2009, but the Veteran failed to 
appear.  The hearing notice was not returned from the U.S. 
Postal Service as undeliverable, and no request to reschedule 
the hearing has been received.  Under these circumstances, 
the Veteran's Board hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2008).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an August 1993 decision, the Board denied a claim for 
service connection for bilateral hearing loss.  

3.  Additional evidence received since that August 1993 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
hearing loss, is not cumulative or redundant, and raises a 
reasonable possibility of substantiating the claim.  

4.  The most persuasive medical opinion on the question of 
whether there exists a medical nexus between current 
bilateral hearing loss and tinnitus and the Veteran's 
military service weighs against the claims for service 
connection for these disabilities.


CONCLUSIONS OF LAW

1.  The August 1993 Board decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100(a) (2008).  

2.  As new and material evidence has been received since the 
August 1993 Board decision, the criteria for reopening the 
claim for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).

3.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2008).

4.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the request to reopen the 
claim for service connection for bilateral hearing loss, the 
Board finds that all notification and development actions 
needed to fairly adjudicate this aspect of the appeal have 
been accomplished.

As regards the remaining claims on appeal, the Board points 
out that notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is 
necessary to substantiate the claim(s), as well as the 
evidence that VA will attempt to obtain and which evidence he 
or she is responsible for providing.  See, e.g., Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

With regard to the remaining issues on appeal, a September 
2005 pre-rating letter provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letter specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims on appeal 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The December 2005 RO rating 
decision reflects the RO's initial adjudication of the claims 
after issuance of the September 2005 letter.  

The Board notes that there is no letter that meets the 
Dingess/Hartman notice requirements as regards VA's 
assignment of disability ratings and effective dates.  
However, the lack of such a letter is not shown to prejudice 
the Veteran.  In this regard, an October 2006 supplemental 
SOC (SSOC) provided the Veteran with general information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  
Moreover, because the Board herein denies the claims for 
service connection, no disability ratings or effective dates 
are being, or will be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA treatment 
records dated through June 2004; a June 2005 letter and 
audiology evaluation by a private audiologist (Mr. Caudle); 
and the reports of VA ear, nose, and throat (ENT) 
examinations and audiology evaluations dated in October 2005 
and August 2006.  Also of record and considered in connection 
with the appeal are the various written statements provided 
by the Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A.  Petition to Reopen

The original claim for service connection for bilateral 
hearing loss was denied in an April 1992 RO decision.  The 
Veteran appealed that decision, and, in August 1993, the 
Board issued a decision denying the claim.  Evidence then of 
record consisted of the Veteran's STRs, lay statements, the 
report of an August 1991 VA examination, and the transcript 
of a March 1993 Board hearing.  Even though the Veteran 
claimed that hearing loss was related to an ear infection he 
had during military service, his STRs show that the ear 
infection was acute and that there was no evidence of hearing 
loss during military service.  The reports of the December 
1953 entrance examination and the December 1956 separation 
examination indicate that the Veteran's hearing was within 
normal limits, 15/15 on whispered voice test, bilaterally.  
In January 1954, he was treated for acute otitis media with 
penicillin; his condition improved and he was released to 
duty six days later.  

The record is unremarkable for a diagnosis of hearing loss 
until the report of the August 1991 VA examination.  The 
report of the VA examination reflects that the Veteran 
indicated that he was a crash crewman during service, and 
that he denied being exposed to any loud noises.  He said he 
was a cement worker for 35-40 years and then worked in home 
construction for 10 years.  He said that the loudest noise he 
was exposed to was from cement trucks.  The diagnosis was 
mild to moderate sensorineural loss, bilaterally.  In its 
August 1993 decision, the Board found that the evidence did 
not show that hearing loss was incurred in or otherwise 
related to the Veteran's military service.  

When the Board disallows a claim, the disallowance is final 
unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 
20.1100.  As reconsideration of the Board's August 1993  
denial has not been ordered, and no other exception to 
finality applies, that decision is final as to the evidence 
then of record.

However, under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied, if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

The Veteran filed his request to reopen the previously denied 
claim in July 2005.  Regarding petitions to reopen filed on 
or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last final denial of the claim(s) 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing the newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the August 1993 Board denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the prior denial consists 
of a June 2005 letter and audiological evaluation report, VA 
treatment records, and the reports of VA ENT examinations and 
audiology evaluations dated in October 2005 and August 2006, 
and various lay statements provided by the Veteran.  

The June 2005 letter and report of audiological evaluation 
from Mr. Caudle reflects moderate to severe to profound 
sensorineural hearing loss to an extent recognized for VA 
purposes.  See 38 C.F.R. § 3.385.  The private audiologist 
noted that the Veteran had a history of noise exposure during 
military service and that whisper or spoken voice test were 
insensitive to frequency specific information, especially 
high frequency hearing loss, which is commonly caused by 
noise exposure.  The private audiologist opined that it was 
"at least as likely as not" that the Veteran's hearing loss 
and associated tinnitus were related to acoustic trauma 
during military service.  

The Board finds that the above-described additionally 
received evidence is "new" in the sense that it was not 
previously before agency decision makers, and is not 
redundant or cumulative of evidence previously of record.  
Furthermore, the audiological evaluation report and opinion 
provided by the private audiologist is material because it 
constitutes competent evidence addressing the question as to 
whether there exists a relationship between current hearing 
loss and service.  Since this evidence provides a reasonable 
possibility of substantiating the claim, it is "material" for 
purposes of reopening.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

B.  Service Connection

Considering the record in light of the legal authority 
governing service connection, the Board finds that service 
connection for hearing loss or tinnitus is not warranted.

As mentioned above, the Veteran's STRs are unremarkable for 
hearing loss or tinnitus during service. At his entrance and 
discharge examinations, whispered voice tests were 15/15, 
indicating normal hearing.

The Board notes that the absence of in-service evidence of 
hearing loss is not fatal to a claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Competent evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

During the August 1991 VA general medicine examination, the 
Veteran denied noise exposure during service and stated that 
the loudest noise he had been exposed to was cement trucks 
during civilian life.  On audiometric testing, the Veteran's 
pure tone thresholds, in decibels (in International Standards 
Organization (ISO) units):
were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
25
35
55
60
Left
20
20
35
45
60


Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 94 percent in the left ear.  The 
Veteran was diagnosed with mild to moderate sensorineural 
loss, bilaterally.  

A May 2003 VA outpatient treatment record reflects that the 
Veteran denied having problems with hearing loss or tinnitus.

A June 2005 letter from the Veteran's private audiologist, 
Mr. Caudle, reflects that the Veteran reported being exposed 
to excessive noise levels from gunfire during military 
service.  He also said that he had problems with drainage in 
his right ear.  Mr. Caudle noted that the whisper or spoken 
voice test that was administered during service was a gross 
assessment of hearing acuity and was insensitive to 
frequency- specific information, especially high frequency 
hearing loss, which is commonly caused by noise exposure.  
Mr. Caudle also noted that the Veteran was a janitor and 
concrete pourer after service and was not engaged in any 
noisy hobbies.  Mr. Caudle opined that the Veteran's current 
hearing loss and associated tinnitus were "at least as 
likely as not" related to noise exposure during military 
service.

On October 2005 VA audiometric testing, the Veteran's pure 
tone thresholds, in decibels (in ISO units) were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
45
55
65
80
Left
25
30
50
55
80


Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  

The report of the October 2005 VA ENT examination reflects 
that the Veteran stated that he had had progressive hearing 
loss since the 1970s and denied having tinnitus.  The VA 
examiner reviewed the claims file and noted that it appeared 
that the Veteran's hearing loss developed subsequent to 
separation from service, as reflected by an initial diagnosis 
in August 1991.  The VA examiner further noted that whisper 
voice test was the standard used at the time the Veteran was 
in the military service and that these results indicated that 
his hearing was normal, although audiometric testing was not 
recorded.  The VA examiner also noted that the Veteran's 
current audiometric thresholds were very compatible with his 
current age and that hearing loss was probably the result of 
genetic and environmental factors subsequent to separation 
from service.  The VA examiner opined that the hearing loss 
was due to age-related factors, noting that hearing loss 
caused by acoustic trauma occurs at the time of exposure and 
not years later.  

On August 2006 VA audiometric testing, the Veteran's pure 
tone thresholds, in decibels, were as follows (in 
International Standards Organization (ISO) units):


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
35
40
50
65
75
Left
20
25
45
60
80


Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  

The report of the August 2006 VA ENT examination examiner 
reflects that the Veteran reported that he had an ear 
infection in his right ear when he was on the rifle range.  
He said he was in the hospital for three weeks and that it 
took one week for his ear to drain.  He said that he had had 
progressive hearing loss since at least 1992 or possibly 
prior to that.  He also said that he had occasional tinnitus 
since approximately 1992 or 1993.  The diagnoses were 
bilateral high-frequency hearing loss and occasional tinnitus 
(from 1992 or 1993).  The VA examiner reviewed the claims 
file and noted that the Veteran's ear infection appeared to 
clear within a few days and there was no mention of any 
subsequent infection.  Further, the VA examiner noted that 
Veteran had denied military noise exposure during the 1991 
examination.  The VA examiner opined that it was "less 
likely than not that the Veteran's current hearing loss 
and/or tinnitus would be related to the ear infection noted 
in the right ear while on active duty."

As indicated above, the medical evidence reflects that the 
Veteran meets the criteria for hearing loss disability as 
defined by 38 C.F.R. § 3.385; however, the record contains 
conflicting opinion evidence on the question of whether 
current hearing loss and tinnitus are related to the 
Veteran's military service.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not 
reject medical opinions based on its own medical judgment.  
Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

In this case, the Board finds the VA examiner's opinion is 
more persuasive than that of the private audiologist.  The VA 
examiner, a licensed physician, reviewed the entire claims 
file, including the report of the 1991 VA examination in 
which the Veteran denied military noise exposure and admitted 
to noise exposure during civilian life.  On the other hand, 
the private audiologist relied on statements made by the 
Veteran that were not consistent with those previously made 
in the record.  

Also, the fact that the Veteran's STRs are unremarkable for 
hearing loss or tinnitus during service tends to support the 
VA examiner's opinion.  Although whisper voice tests may only 
provide a gross assessment of a veteran's hearing, there was 
no audiometric testing conducted during service.  The only 
evidence of record that is available reflects that the 
Veteran's hearing was normal.  

As the VA examiner explained, hearing loss due to acoustic 
trauma tends to occur at the time of exposure rather than 
many years later.  The facts tend to support the VA 
examiner's opinion that the Veteran's hearing loss is age-
related.  In this case, hearing loss was not diagnosed until 
1991-35 years after discharge from service.  The earliest 
that tinnitus was reported to have begun was in 1992 or 1993.  
The Board notes that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In light of the above, the Board finds that that weight of 
the competent, persuasive evidence supports a finding that 
the Veteran's hearing loss and tinnitus are not related to 
military service.  

The Board has also considered the appellant's and his 
representative's assertions; however, none of this evidence 
provides a basis for allowance of the claims.  As indicated 
above, the claims turn on the matter of etiology, or medical 
relationship between current disability and service-a matter 
within the province of trained professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate training and expertise, neither is 
competent to render a probative (i.e., persuasive) opinion on 
such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.

For all the foregoing reasons, the claims for service 
connection for bilateral hearing loss and for tinnitus must 
be denied.  In reaching the conclusion to deny each claim, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received, to 
this limited extent, the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


